UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4527



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOMINICKE ANTOINE TRIGGS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-03-413)


Submitted:   September 9, 2005            Decided:   November 3, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark J. Petrovich, PETROVICH & WALSH, P.L.C., Springfield,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Patrick F. Stokes, Patricia M. Haynes, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dominicke Antoine Triggs appeals from his conviction for

one count of conspiracy, in violation of 18 U.S.C. § 371 (2000);

two counts of carjacking, in violation of 18 U.S.C. §§ 2119 and 2

(2000); two counts of carrying and using a firearm during and in

relation   to   a    crime   of   violence,   in   violation   of   18   U.S.C.

§§ 924(c)(1)(A) and 2 (2000); one count of kidnaping, in violation

of 18 U.S.C. § 1201(a)(1) (2000); and, one count of being a felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2) (2000), and his resulting sentence of 524 months’

imprisonment.       Triggs was convicted after a jury trial and he now

raises the following claims:          (1) sufficiency of the evidence to

prove that his conduct met the elements required for the carjacking

offenses; (2) violation of his Sixth Amendment right to confront

witnesses when the district court limited his cross-examination of

key Government witnesses to reference a related state court trial

as a “prior proceeding;” and, (3) his sentence was unconstitutional

in light of Blakely v. Washington, 542 U.S. 296 (2004).

           Triggs first argues that there was insufficient evidence

to find beyond a reasonable doubt that his taking of the victim's

car comported with the requisite elements set forth in 18 U.S.C.

§ 2119 (2000).      The verdict of the jury must be sustained if there

is substantial evidence, taking the view most favorable to the

government, to support it.         Glasser v. United States, 315 U.S. 60,


                                     - 2 -
80 (1942).   “[S]ubstantial evidence is evidence that a reasonable

finder of fact could accept as adequate and sufficient to support

a conclusion of a defendant's guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).        In

evaluating the sufficiency of the evidence, this court does not

review the credibility of witnesses and assumes the jury resolved

all contradictions in the testimony for the government.       United

States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).

           Section 2119 provides that, “[w]hoever, with the intent

to cause death or serious bodily harm takes a motor vehicle that

has been transported, shipped, or received in interstate or foreign

commerce from the person or presence of another by force and

violence or by intimidation, or attempts to do so, shall-(1) be

fined under this title or imprisoned not more than 15 years, or

both.”   18 U.S.C. § 2119.   The jurisdictional element of 18 U.S.C.

§ 2119 requires that the government prove that the car in question

has been moved in interstate commerce, at some time.      See United

States v. Johnson, 22 F.3d 106, 108-09 (6th Cir. 1994).   The intent

requirement of § 2119 is satisfied when the government proves that,

at the moment the defendant demanded or took control of the

vehicle, the defendant possessed the intent to seriously harm or

kill the driver if necessary to steal the car.   Holloway v. United

States, 526 U.S. 1, 12 (1999).    The government need not prove that

the defendant actually intended to cause the harm; it is sufficient


                                 - 3 -
that the defendant was conditionally prepared to act if the person

failed to relinquish the vehicle.        United States v. Wilson, 198

F.3d 467, 470 (4th Cir. 1999).    The “taking” element of § 2119 is

satisfied when defendants take control of a victim's vehicle, even

if they do not force him to relinquish it.         See, e.g., United

States v. Moore, 73 F.3d 666, 669 (6th Cir. 1996).        We conclude

that, when construed in the light most favorable to the government,

the evidence presented at trial was sufficient to establish the

requisite elements of 18 U.S.C. § 2119.      Glasser, 315 U.S. at 80.

Accordingly, we affirm Triggs’ convictions on counts two and four

(the carjacking charges).1

          Triggs next asserts that the district court’s pretrial

ruling that, when cross-examining key Government witnesses, he must

refer to a prior state court trial as a “prior proceeding” violates

his Sixth Amendment right to confront witnesses.          A district

court’s limitation on a defendant’s cross-examination is reviewed

for an abuse of discretion.      United States v. McMillon, 14 F.3d

948, 955-56 (4th Cir. 1994) (citation omitted).        “[I]t is clear

from Supreme Court precedent that the Sixth Amendment guarantees

the right of a criminal defendant to reasonable cross-examination,

when otherwise appropriate, for the purpose of impeaching the



     1
      Because we find the evidence was sufficient to support
Triggs’ conviction on counts two and four (the carjacking charges),
Triggs’ challenge to count three (use of a firearm during and in
relation to a crime of violence) also fails.

                                 - 4 -
credibility of key witnesses.”             Quinn v. Haynes, 234 F.3d 837, 847

(4th       Cir.    2000).     It   does     not   follow,   however,   that   the

Confrontation Clause prohibits a trial judge from imposing limits

on the impeachment of a prosecution witness.                     Id.     “On the

contrary,         trial   judges   retain    wide   latitude   insofar   as   the

Confrontation Clause is concerned to impose reasonable limits on

such cross-examination based on concerns about, among other things,

harassment, prejudice, confusion of the issues, the witness’ safety

or interrogation that is repetitive or only marginally relevant.”

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).                We find that

Triggs’ ability to cross-examine the Government’s witnesses was not

unconstitutionally restricted, because the district court, in its

ruling, permitted a thorough and substantial examination of the

witnesses’ potential biases and motives.              Accordingly, we conclude

that this argument fails.

                  Finally, citing Blakely v. Washington, 542 U.S. 296

(2004), Triggs contends that his Sixth Amendment right to a jury

trial was violated because he was sentenced on facts found by the

court and not by the jury.           Because Triggs did not object to his

sentence in the district court based on Blakely, or United States

v. Booker, 125 S. Ct. 738 (2005), this court’s review is for plain

error.2       United States v. Hughes, 401 F.3d 540, 547 (4th Cir.


       2
      We find no merit to Triggs’ argument that his Blakely
objection was preserved below because it was raised in a motion to
vacate pursuant to 28 U.S.C. § 2255 (2000). This motion was filed

                                          - 5 -
2005).     To demonstrate plain error, Triggs must establish that

error occurred, that it was plain, and that it affected his

substantial rights.       Id. at 547-48.           If a defendant establishes

these    requirements,    the     court’s       “discretion    is     appropriately

exercised only when failure to do so would result in a miscarriage

of justice, such as when the defendant is actually innocent or the

error    seriously     affects     the    fairness,        integrity       or     public

reputation    of   judicial      proceedings.”         Id.    at     555    (internal

quotation marks and citation omitted).                Even assuming that the

district court erred because at least one enhancement3 was imposed

based upon facts found by the court under the mandatory guidelines

scheme, Hughes, 401 F.3d at 547, and that error was plain, Hughes,

401 F.3d at 547-48, to affect Triggs’ substantial rights, the

sentence     imposed   must      have    been     longer     than    the        term   of

imprisonment that the court could impose based solely on the jury’s

findings or the facts admitted by the defendant.                    Id. at 548.        We

find that Triggs is unable to establish such prejudice.




in the district court (1) after the entry of final judgment and (2)
was dismissed based on the pendency of the instant appeal. Thus,
this issue was not properly presented for the district court’s
consideration.
     3
      Triggs appears to imply that more than one enhancement was
applied to his sentence (App. Br. at 20-21); however, he briefs
only the two-level enhancement for obstruction of justice with any
specificity.   Thus, Triggs has waived his appeal of any other
enhancements to his sentence.

                                        - 6 -
          In imposing a sentence upon Triggs, the district court

calculated his base offense level to be twenty-six.               This was

enhanced two levels for obstruction of justice.            An additional

level was added pursuant to U.S. Sentencing Guidelines Manual

(“USSG”) § 3D1.4 (2003), pertaining to grouping of closely related

counts.   Based upon Triggs’ offense level of twenty-nine and

criminal history category of V, the sentencing range calculated by

the district court was 140 to 175 months.        An actual sentence of

140 months was imposed.

          To   affect   Triggs’   substantial   rights,    the   140-month

sentence imposed upon him must have been longer than the term of

imprisonment that the court could impose based solely on the jury’s

findings or the facts admitted by the defendant.          Id.    Absent the

challenged two-point adjustment for obstruction of justice, Triggs’

base offense level for the grouping of Counts Two, Four, and Five

would be twenty-six, as opposed to twenty-eight.      However, in this

circumstance, a two-level increase for closely related groupings

was added to the base level pursuant to USSG § 3D1.4.4                 The


     4
      The adjustment applied to Triggs’ grouping for Counts Two,
Four, and Five, is applied pursuant to USSG § 3D1.4. According to
this section, the combined offense level for a grouping is
determined by taking the group with the highest offense level (the
most serious group) and increasing that offense level by comparing
it to the next highest grouping.      USSG § 3D1.4, cmt. 2.    The
highest grouping received an offense level of twenty-eight. Absent
the two-point enhancement for obstruction of justice, the offense
level assigned would have been twenty-six.       Pursuant to USSG
§ 3D1.4, this offense level would be increased two levels, as the
next highest grouping, with an offense level of twenty-two, had an

                                  - 7 -
resulting combined adjusted offense level for this group would have

been twenty-eight.       A combined adjusted offense level of twenty-

eight, and a criminal history category of V results in a Guidelines

range of 130 to 162 months’ imprisonment.                 (USSG, Sentencing

Table).       Triggs’   sentence   of   140   months’   imprisonment     falls

squarely in the middle of this range.          Thus, because the district

court   did    not   “impose   a   sentence   greater     than   the   maximum

authorized by the facts [admitted] by the [defendant] alone,” see

United States v. Evans, 416 F.3d 298, 299 (4th Cir. 2005) (“Because

Evans’ sentence of 96 months’ imprisonment does not exceed the

maximum authorized by the facts he admitted, no Sixth Amendment

error occurred.”), we find that Triggs was not prejudiced.

              Accordingly, we affirm Triggs’ conviction and sentence.

We   dispense    with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




offense level that was one to four levels less serious than the
highest offense level calculated. § 3D1.4(a).

                                    - 8 -